DETAILED ACTION
This is the first office action on the merits in this application. The claims of February 2, 2021, are under review. Claims 1-8 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkes et al. (US 2018/0235684 A1).
Regarding claim 1, Hawkes teaches a bone fastener driver assembly 10 with a bone fastener retention feature as at fig. 1. The assembly includes 
an outer sleeve 14; 
a handle 20 fixed to said outer sleeve 14; 
an inner shaft 12 with a distal end 18 having a torque driving tip [0038], the inner shaft 12 being coupled to the handle 20 (due to 24/26 as at fig. 6) and axially movable relative to the outer sleeve 14 from a proximal disengaged position to a distal engaged position (see e.g. discussion of multiple detents to permit various uses of the device [0043]); 
wherein the outer sleeve 14 has bone fastener retaining distal end 34 capable of locking into an internal groove or undercut 40 of a bone fastener 36 screw head 38 when the inner shaft 12 is axially moved from the proximal disengaged position as at fig. 3 to the distal engaged position as at fig. 4 to lock the bone fastener 36 to the driver 10 and upon a return movement of the inner shaft to the proximal disengaged position to unlock and release the driver from the bone fastener screw head. [0044]
Regarding claim 4, the assembly further includes one or more fasteners 36 having a head 38 with an internal groove or undercut 40. 
Regarding claim 6, the outer sleeve 14 has a plurality of flexible fingers 34 at the distal end of the outer sleeve 14 and each of the one or more bone fasteners 36 has the bone fastener screw head 38 with an internal groove or undercut 40 to receive the outer sleeve 14, each flexible finger 34 having a projecting end configured to clip into the internal groove or undercut 40 of the bone fastener screw 36 head 38 as the flexible fingers 34 flex inwardly toward the inner shaft to engage the bone fastener screw head 38 and spring lock as the projecting ends enter the internal groove or undercut locking the bone fastener screw head to the driver when the inner shaft is positioned in the distal engaged position (fig. 3; [0039]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkes.
Regarding claim 2, Hawkes teaches the limitations of claim 1, and further teaches the handle 20 has one or more protrusions 26 configured to engage a pair of positioning grooves 24 [0043].
Hawkes does not teach the protrusions 26 being ball detents; additionally, the positioning grooves are not positioned on the inner shaft, but the outer shaft. 
	A ball detent and other types of protrusions which interact with grooves in the manner described by Hawkes are functionally equivalent structures. Each of these structures serves to selectively longitudinally fix the two telescopically received shafts at desired relative axial locations. 
	Additionally, forming a groove in the inner shaft and the protrusion in the outer shaft, or vice versa, is a functionally equivalent decision. The device will function identically with this locking structure formed, reversibly, on the two shafts. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device with the protrusion and groove on the opposite components, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. 
Regarding claim 3, wherein the inner shaft 12 when in the distal engaged position as in fig. 5, is configured to engage a torqueing aperture 42 inside the bone fastener 36 screw head 38 as the outer shaft 14 is locked into the internal groove or undercut 40 of the bone fastener 36 screw head 38 [0042] and when the inner shaft 12 is in the proximal disengaged position as in fig. 3 the outer shaft 14 is unlocked from the internal groove 40 and the driver 10 can be disengaged from the bone fastener screw head. [0039]
Regarding claim 5, the claim is considered to be a reverse structure of that claimed in claim 6 – the flexible fingers formed on the screw rather than the driver. It is examiner’s position that these are obvious variants which are functionally equivalent. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device with flexible portion on the screw rather than on the driver, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. 
Regarding claims 7 and 8, the claim teaches a split ring in place of the flexible fingers of claim 6. This is considered an obvious variant which is functionally equivalent; essentially examiner understands this claim to be requiring a flexible finger with only a single split, instead of multiple splits. Selection of a different, small number of splits between finger elements is considered obvious to try in forming a device to function in the most effective manner. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799